DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/22 was filed after the mailing date of the Notice of Allowance on 06/15/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The indicated allowability of claims 1-3, 5, 7, 10-12, 14, 16, 19 and 20 are withdrawn in view of the newly discovered reference(s) to US 2015/0172775 A1 to YEE et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 10, 11, 14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0172775 A1 to YEE et al (hereinafter ‘YEE’).
Regrading claim 1, YEE discloses a method, comprising: accessing, by one or more processors (Para [0105], wherein any of the methods described herein may be provided in a form of instructions stored on a non-transitory, computer readable medium, that when executed by a computing device, cause the computing device to perform functions of the method), a video stream (Para [0034] and Fig. 3A-B, wherein in the block 304, the broadcasting system 130 receives program data for a particular television program 110., inherently as video stream); generating a display of the video stream that depicts an object of interest in at least one frame of the video stream (Para [0034], wherein at block 306, focal-point metadata is generated for a focus point that follows a point of interest, as object of interest, and indicates a sub-frame within a frame of the video content from the program data); determining a direction associated with the object of interest for a set of previous frames of the video stream (Para [0036], wherein at block 308, vector metadata may be generated that indicates movement of a focus point that follows a point of interest in the sub-frame relative to the larger video frame of the video content. Such vector metadata may be generated by comparing a current focus point to a previous focus point, and determining the direction and magnitude of movement of the focus point.); analyzing the direction of the object of interest for the set of previous frames to identify a target direction of the object of interest (Para [0036], wherein if the focus point is defined as a center point, a direction of movement in the x-plane may be determined by subtracting a current focus point x-coordinate Xt from a previous focus pint x-coordinate Xt-1, as previous frames, where a positive result means the focus point is moving in the positive x-direction); and modifying the video stream to cause a graphical element to be positioned and depicted within the at least one frame of the video stream that depicts the object of interest based on the target direction of the object of interest (Para [0037] and [0055], wherein at block 310, the broadcast system 120 generates a television video transport stream that includes video content for one or more television programs 110 and includes focal-point metadata, as the graphical element. In an example embodiment, the television  video transport stream also includes vector metadata such as a direction of movement and a magnitude of movement, and wherein specifically, in FIG. 6A, an icon 610, as graphical element, is displayed in order to notify a viewer that different interactive viewing options are available).
Regrading claim 2, YEE discloses wherein the object of interest is identified by: determining pixels within the video stream corresponding to a user's body part (Para [0023] and [0078], wherein as a specific example, example embodiments may allow a user to track particular players, as other users, in a sporting event or to track a particular item or object, such as a football, hockey puck, soccer ball, etc., which is used in the sporting event, and wherein the on-screen graphics display buffer 916A may have pixels therein that are ultimately communicated to the display associated with the consumer system 130); identifying a position of the body part (Para [0056], wherein the points of interest, inherently including position and coordinate information,  and include different football players, inherently including one or all part of the body, and the football); and determining, as the direction, a direction of the body part based on the identified position (Para [0056], Further, each point of interest (i.e., each football player and the football) may be associated with data such as focal-point metadata, movement metadata, as including predetermined direction information).
Regrading claim 5, YEE discloses the method further comprising adding the graphical element to a portion of the object of interest (Para [0061], wherein For instance, as shown, a picture-in-picture display arrangement 660, as occupying a portion of the object, may include the nearly full-screen display of the zoomed-in view of video content 620 of Player 2 670, and the overlaid picture-in-picture display of the full-frame of video content 620 including a larger area of the playing field).
Regrading claim 7, YEE discloses the method further comprising detecting movement of the object of interest across a plurality of frames of the video stream (Para [0025], wherein he receiver can generate the vector data by processing subsequent video frames to determine the direction and magnitude of movement for the point of interest. The receiver can use such movement metadata to track the point of interest and provide a smooth video output with the point of interest featured or centered in the display).
Regrading claim 10, YEE discloses a system (Fig. 9, system 900), comprising: one or more processors; and a processor-readable storage device storing processor-executable instructions that, when executed by the one or more processors (Para [0105], wherein any of the methods described herein may be provided in a form of instructions stored on a non-transitory, computer readable medium, that when executed by a computing device, cause the computing device to perform functions of the method), cause the one or more processors to perform operations comprising: accessing a video stream (Para [0034] and Fig. 3A-B, wherein in the block 304, the broadcasting system 130 receives program data for a particular television program 110., inherently as video stream); generating a display of the video stream that depicts an object of interest in at least one frame of the video stream (Para [0034], wherein at block 306, focal-point metadata is generated for a focus point that follows a point of interest, as object of interest, and indicates a sub-frame within a frame of the video content from the program data); determining a direction associated with the object of interest for a set of previous frames of the video stream (Para [0036], wherein at block 308, vector metadata may be generated that indicates movement of a focus point that follows a point of interest in the sub-frame relative to the larger video frame of the video content. Such vector metadata may be generated by comparing a current focus point to a previous focus point, and determining the direction and magnitude of movement of the focus point.); analyzing the direction of the object of interest for the set of previous frames to identify a target direction of the object of interest (Para [0036], wherein if the focus point is defined as a center point, a direction of movement in the x-plane may be determined by subtracting a current focus point x-coordinate Xt from a previous focus pint x-coordinate Xt-1, as previous frames, where a positive result means the focus point is moving in the positive x-direction); and modifying the video stream to cause a graphical element to be positioned and depicted within the at least one frame of the video stream that depicts the object of interest based on the target direction of the object of interest (Para [0037] and [0055], wherein at block 310, the broadcast system 120 generates a television video transport stream that includes video content for one or more television programs 110 and includes focal-point metadata, as the graphical element. In an example embodiment, the television video transport stream also includes vector metadata such as a direction of movement and a magnitude of movement, and wherein specifically, in FIG. 6A, an icon 610, as graphical element, is displayed in order to notify a viewer that different interactive viewing options are available).
Regrading claim 11, YEE discloses wherein the object of interest is identified by comprises: determining pixels within the video stream corresponding to a user's body part (Para [0023] and [0078], wherein as a specific example, example embodiments may allow a user to track particular players, as other users, in a sporting event or to track a particular item or object, such as a football, hockey puck, soccer ball, etc., which is used in the sporting event, and wherein the on-screen graphics display buffer 916A may have pixels therein that are ultimately communicated to the display associated with the consumer system 130); identifying a position of the body part (Para [0056], wherein the points of interest, inherently including position and coordinate information,  and include different football players, inherently including one or all part of the body, and the football); and determining, as the direction, a direction of the body part based on the identified position (Para [0056], Further, each point of interest (i.e., each football player and the football) may be associated with data such as focal-point metadata, movement metadata, as including predetermined direction information).
Regrading claim 14, YEE discloses the method further comprising adding the graphical element to a portion of the object of interest (Para [0061], wherein For instance, as shown, a picture-in-picture display arrangement 660, as occupying a portion of the object, may include the nearly full-screen display of the zoomed-in view of video content 620 of Player 2 670, and the overlaid picture-in-picture display of the full-frame of video content 620 including a larger area of the playing field).
Regrading claim 16, YEE discloses the method further comprising detecting movement of the object of interest across a plurality of frames of the video stream (Para [0025], wherein he receiver can generate the vector data by processing subsequent video frames to determine the direction and magnitude of movement for the point of interest. The receiver can use such movement metadata to track the point of interest and provide a smooth video output with the point of interest featured or centered in the display).
Regrading claim 19, YEE discloses a non-transitory processor-readable storage device storing processor-executable instructions that, when executed by a processor of a machine (Para [0105], wherein any of the methods described herein may be provided in a form of instructions stored on a non-transitory, computer readable medium, that when executed by a computing device, cause the computing device to perform functions of the method), cause the machine to perform operations comprising: accessing a video stream (Para [0034] and Fig. 3A-B, wherein in the block 304, the broadcasting system 130 receives program data for a particular television program 110., inherently as video stream); generating a display of the video stream that depicts an object of interest in at least one frame of the video stream (Para [0034], wherein at block 306, focal-point metadata is generated for a focus point that follows a point of interest, as object of interest, and indicates a sub-frame within a frame of the video content from the program data); determining a direction associated with the object of interest for a set of previous frames of the video stream (Para [0036], wherein at block 308, vector metadata may be generated that indicates movement of a focus point that follows a point of interest in the sub-frame relative to the larger video frame of the video content. Such vector metadata may be generated by comparing a current focus point to a previous focus point, and determining the direction and magnitude of movement of the focus point.); analyzing the direction of the object of interest for the set of previous frames to identify a target direction of the object of interest (Para [0036], wherein if the focus point is defined as a center point, a direction of movement in the x-plane may be determined by subtracting a current focus point x-coordinate Xt from a previous focus pint x-coordinate Xt-1, as previous frames, where a positive result means the focus point is moving in the positive x-direction); and modifying the video stream that is generated for display to cause causing a graphical element to be positioned and depicted within the at least one frame of the video stream that depicts the object of interest based on the target direction of the object of interest (Para [0037] and [0055], wherein at block 310, the broadcast system 120 generates a television video transport stream that includes video content for one or more television programs 110 and includes focal-point metadata, as the graphical element. In an example embodiment, the television video transport stream also includes vector metadata such as a direction of movement and a magnitude of movement, and wherein specifically, in FIG. 6A, an icon 610, as graphical element, is displayed in order to notify a viewer that different interactive viewing options are available).
Regrading claim 20, YEE discloses wherein the object of interest is identified by comprises: determining pixels within the video stream corresponding to a user's body part (Para [0023] and [0078], wherein as a specific example, example embodiments may allow a user to track particular players, as other users, in a sporting event or to track a particular item or object, such as a football, hockey puck, soccer ball, etc., which is used in the sporting event, and wherein the on-screen graphics display buffer 916A may have pixels therein that are ultimately communicated to the display associated with the consumer system 130); identifying a position of the body part (Para [0056], wherein the points of interest, inherently including position and coordinate information,  and include different football players, inherently including one or all part of the body, and the football); and determining, as the direction, a direction of the body part based on the identified position (Para [0056], Further, each point of interest (i.e., each football player and the football) may be associated with data such as focal-point metadata, movement metadata, as including predetermined direction information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YEE in view of US 2012/0229372 A1 to HAYASHI et al (hereinafter ‘Hayashi’).
Regrading claim 3, YEE does not specifically disclose wherein analyzing the direction comprises combining the direction for the set of previous frames to identify an aggregate direction of the object of interest. Hayashi discloses analyzing the direction comprises combining the direction for the set of previous frames to identify an aggregate direction of the object of interest (Para [0110], wherein the estimated direction vector data Dd is an aggregate of data each representing an estimated direction vector (see FIG. 8) which is set based on the action of the center-of-gravity position.). YEE and Hayashi are combinable because they both disclose video image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the direction for the set of previous frames to identify an aggregate direction of the object of interest, of Hayashi’s system so that to include all immediate previous processing and the center-of-gravity position calculated by the current processing which is successive from the immediately previous processing in a time series.

Allowable Subject Matter
Claims 4, 6, 8, 9, 13, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art or the prior art of record specifically, YEE and Hayashi, does not disclose:
. . .  replacing a portion of the object of interest with the graphical element aligned with the direction of the object of interest, of claims 4 and 13 combined with other features and elements of the claims;
. . . . wherein the graphical element comprises a weapon in a video game, and wherein the weapon is pointed in the direction associated with the object of interest of claims 6 and 15 combined with other features and elements of the claims;
. . . . repositioning the graphical element within the plurality of frames based on the detected movement of claims 8 and 17 combined with other features and elements of the claims;
. . . . based on the direction of the object of interest, dynamically modifying a histogram threshold for identifying pixels as corresponding to the object of interest. of claims 9 and 18 combined with other features and elements of the claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662